t c memo united_states tax_court louis a filios and estate of emma l filios deceased louis a filios executor petitioners v commissioner of internal revenue respondent docket no filed date lawrence j casey scott be bettencourt and johnp ockerbloom for petitioners melanie m garger for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' and federal_income_tax and an accuracy- related penalty as follows penalty under year deficiency sec_6662 dollar_figure dollar_figure big_number big_number - after concessions the issues for decision are whether petitioner operated his horse racing and breeding activity for profit in and we hold that he did not whether petitioners are liable for the accuracy-related_penalty for negligence under sec_6662 for and we hold that they are not section references are to the internal_revenue_code for the years in issue rule references are to the tax_court rules_of_practice and procedure references to petitioner are to louis a filios i findings_of_fact a petitioners petitioners were married and lived in west springfield massachusetts when they filed the petition in this case ’ petitioner was years old at the time of trial petitioner was born in italy in and moved to the united_states when he wa sec_4 years old he studied engineering for years at ohio state university after attending college he worked years for fafner bearing co and later for a company which produced metal products ' emma l filios died on date after the petition was filed petitioner is executor of the estate of emma l filios b westfield gage co petitioner founded and incorporated westfield gage co westfield gage in westfield massachusetts in he has been its president and sole shareholder since then westfield gage manufactures precision parts for airplanes and jet engines petitioner generally worked or hours per day at westfield gage he never prepared a written business plan conducted economic or business studies or hired consultants for westfield gage westfield gage's treasurer prepared budgets when the corporation was having financial problems westfield gage was successful it had total taxable_income of dollar_figure from to it had gross_receipts of dollar_figure in and dollar_figure in and net profits of dollar_figure in and dollar_figure in pratt and whitney westfield gage's primary customer once asked westfield gage to cut its prices percent petitioner did so and westfield gage started to lose money petitioner complained to pratt and whitney so pratt and whitney gave westfield gage overhaul and repair work the overhaul and repair work was profitable and became a major activity for westfield gage c mary kuta mary kuta kuta was westfield gage's bookkeeper from to she kept westfield gage's books_and_records filed its quarterly tax returns and prepared its payroll d bugene kida bugene kida kida worked for westfield gage from to he is a certified_public_accountant c p a and has a master's degree in business administration kida prepared petitioners’ personal income_tax returns while he worked for westfield gage to prepare petitioners' income_tax returns kida reviewed kuta's horse racing and breeding records kida reviewed petitioners' tax returns with petitioner each year be petitioner's horse racing and breeding activity general petitioner bought his first thoroughbred horse in petitioner kept a horse or years after it was born so he could decide whether he thought it would race successfully petitioner's best horses generally ran in races paying purses from dollar_figure to dollar_figure petitioner never trained or stabled any of his horses at or near his home in west springfield he did not own a farm or any equipment used in his horse activity petitioner rode horses at riding stables or riding schools near his home he and the members of his family did not ride his horses horse publications petitioner subscribed to various horse industry publications including the blood horse and thoroughbred record from through the years in issue he read many horse racing and breeding books and magazines he also read the blood horse stallion register which was published annually it contains - - information about thoroughbred stallions such as pedigrees racing records and racing earnings petitioner used the blood horse stallion register to decide which horses to breed and which to buy vitamin and mineral supplements initially petitioner did not have high quality horses he believed that giving his horses vitamin and mineral supplements would make them successful he decided which vitamins and minerals to use mixed them and sent them to the trainers to give to the horses however petitioner did not keep records showing which vitamins or minerals he gave to each of his horses or the nutrition and diet of each horse breeding and training petitioner spent to hours per week on his horse racing and breeding activity he attended horse auctions to buy and sell horses he talked to breeders and visited the farms in kentucky and tracks in new jersey where he stabled some of his horses petitioner sometimes went to the new jersey facilities each week but usually he went less often petitioner reviewed mail that he received relating to his horse racing and breeding activity kuta prepared and petitioner signed checks to pay bills for his horse racing and breeding activity he signed all checks relating to the activity and reviewed all of the track purse and race results -- - petitioner went to england france and germany in ona tour of breeding farms race tracks and training centers sponsored by cornell university petitioner also toured similar facilities in ireland on a date not specified in the record he took courses about horses at cornell university in and and stud manager’s courses in and from to petitioner gave away horses that were not performing well because it cost too much to maintain them records and reports westfield gage not petitioner paid kuta to keep the records for petitioner's horse racing and breeding activity from through the years at issue she spent to percent of her time working on the horse racing and breeding activity some of that time was at the end of each year when she gathered information for petitioner's tax returns kuta decided which records of the horse racing and breeding activity to keep and how to keep them petitioner had a separate bank account for his horse racing and breeding activity from through the years in issue kuta kept copies of canceled checks check registers invoices and correspondence that related to the horse racing and breeding activity at the end of each year kuta prepared summaries from race track statements to ensure that the forms issued by the racetracks were accurate she also used race track statements to - ensure that the various expenses charged to petitioner by the tracks such as jockey fees and photograph fees were correct kuta kept copies of a invoices from petitioner's trainers and from farms where his horses were stabled and b statements from racetracks at which his horses raced showing the race dates his horses’ standing in those races and the total_amounts that his horses won kuta did not regularly prepare records showing how much each horse earned ina few of the years before the years in issue kuta prepared a summary at the end of the year showing the earnings_of each horse from to kuta prepared spreadsheets which showed expenses of the horse racing and breeding activity by category kuta usually prepared the spreadsheets from the checkbook for the activity at the end of the year in some years she listed disbursements chronologically in other years she listed them by payee the disbursement spreadsheets did not segregate expenses by horse kuta used the spreadsheets to know where money was being spent and to give to the accountant to prepare petitioner's tax returns from to the time of trial kuta prepared the spreadsheets on a personal computer kuta could not use the computer to generate a report that showed petitioner's expenses for each horse the spreadsheets did not include information about receipts kuta prepared index cards on most of petitioner's horses from around through the time of the trial which showed the - - name of the horse its year of birth its sire and dam when petitioner acquired it and from whom the purchase_price when petitioner disposed of the horse and the name of the party acquiring the horse some index cards showed whether the horse had a jockey certificate number which the horse needed in order to be eligible to race kuta prepared the index cards in part to show kida which horses were depreciable and which were home-bred from to excluding kuta prepared yearly breeding schedules for petitioner's mares these schedules generally included the name of each mare available for breeding the name of the stallion to which it was being bred and the breeding fee if the mare was still carrying a foal from the prior year's breeding the schedule gave the name of the stallion kuta prepared the breeding schedules to ensure that she had properly registered the foals and paid breeding fees and to determine whether a refund was due from about to excluding kuta kept annual records which identified the location of most of petitioner's horses each month and whether petitioner disposed of the horse during the year kuta kept these records to ensure that petitioner was billed correctly petitioner never conducted any written economic or business studies prepared a written business plan or budget for his horse racing and breeding activity or hired any consultants to help him make his horse racing and breeding activity profitable --- - petitioner's reliance on others petitioner used professional trainers veterinarians horse farms breeders auctioneers and jockeys petitioner hired four to nine trainers each year from to the trainers cared for fed and trained the horses petitioner called the trainers on the telephone sometimes once a week sometimes once or twice a day petitioner talked to his trainers about which horses to race and which horses to train he asked their opinion and if it sounded logical he told them to go ahead petitioner did not require his horse trainers to submit plans of operations or reports the only written reports that the trainers submitted to petitioner were notes they occasionally made on their invoices for example trainer george handy made the following note on his date invoice hi louie colts are progressing ok morgan rd seems to learn much faster than go go tiger both are galloping each day now hope you don't mind my bill arriving early but i have ran out of cash flo my mortgage feed bills etc are due on the first of june so if you send my check in return mail tit would really appreciate it thank you best regards george p s thank you for our vitamins they are the best petitioner did not rely on a trainer or breeder when he decided which horses to breed he arranged for his mares to be bred petitioner did not keep records regarding the performance or race results of petitioner's trainers -- - petitioner's breeding and herd management program petitioner increased the size of his herd from to his herd grew to a high of horses in in the mid-1970's petitioner began to send his mares to be bred to kentucky stallions which had excellent pedigrees but unproven racing records petitioner continued to believe vitamins and minerals were important in petitioner bought a broodmare luna rutera for dollar_figure luna rutera suffered a tear in her cervix which prevented her from giving birth petitioner gave luna rutera away in in or petitioner began to use stallions with proven pedigrees and race performance such as dr carter summer squall cryptoclearance and carson city prior examinations respondent audited petitioners' federal_income_tax return in and return in respondent made no adjustments to those returns kida represented petitioner in those audits petitioner repeatedly told kida that his horse activity was a business and that petitioner intended to make a profit kida believed that petitioner's horse racing and breeding activity was a business f petitioners' income_tax returns petitioners reported the horse racing and breeding activity on their joint federal_income_tax returns each year from through the years in issue the following chart shows the amounts of gross_receipts expenses and losses that petitioners reported on schedules c from to gross year receipts expenses losses none dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure big_number dollar_figure -- of the expenses from to dollar_figure was attributable to depreciation il opinion a whether petitioner operated his horse racing and breeding activity for profit in and the issue for decision is whether petitioner operated his horse racing and breeding activity for profit in and an activity is conducted for profit if it is conducted with an actual and honest profit objective 62_f3d_356 11th cir affg in part and revg on other issues tcmemo_1993_519 81_tc_210 78_tc_642 affd without opinion 702_f2d_1205 d c cir in deciding whether petitioner operated his horse racing and breeding activity for profit we apply the nine factors listed in sec_1_183-2 income_tax regs the factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor controls osteen v commissioner supra 722_f2d_695 11th cir affg 78_tc_471 sec_1_183-2 income_tax regs petitioners have the burden_of_proof on this issue 72_tc_411 affd without published opinion 647_f2d_170 9th cir b application of the factor sec_1 manner in which the taxpayer conducts the activity maintaining complete and accurate books_and_records conducting the activity in a manner substantially_similar to comparable businesses which are profitable and making changes in operations to adopt new techniques or abandon unprofitable methods are factors which may indicate that a taxpayer conducted the activity for profit 72_tc_659 sec_1_183-2 income_tax regs harry l landry landry petitioners' expert testified that petitioner's recordkeeping was better than what he usually saw for horse activities petitioners contend that petitioner operated his horse racing and breeding activity in a businesslike manner because he had a separate bank account and kept detailed financial and breeding records for the activity we disagree petitioner did not have budgets income statements balance sheets income projections or financial statements for the activity other than those compiled annually by petitioners’ accountant to prepare their annual federal tax returns petitioners contend that petitioner tried four different approaches to succeeding at his horse racing and breeding activity from to and that his use of these different approaches shows that petitioner had a profit_motive landry testified that petitioner a emphasized vitamins and minerals without regard to bloodlines and racing success b increased the number of horses c used improved bloodlines with unproven racing success and d used improved bloodlines with proven racing success the use of vitamins was not a change in how petitioner operated petitioner adhered to that idea from through the years in issue petitioner increased the size of his herd from to but that was not a change in how he operated around petitioner began to breed his horses to stallions which had improved bloodlines and unproven racing records petitioner continued to use stallions with improved bloodlines and unproven racing records through the years in issue petitioners contend that in or petitioner changed his methods by breeding his horses to horses with excellent pedigrees and proven racing records petitioners also contend that the facts that petitioner occasionally changed trainers and breeders that he decided which horses to buy and that he gave away horses to cut costs show that he intended to make a profit we disagree petitioner's method of operations generally continued unchanged for more than years petitioner never sought advice on how to make his horse activity profitable and -- - he did not abandon unprofitable methods he offered no evidence of how comparable profitable businesses worked petitioners contend that petitioner operated his horse racing and breeding activity for profit because he operated westfield gage and his horse activity in the same manner we disagree petitioner did not operate westfield gage and his horse activity in the same manner he said that if westfield gage had lost money he would have gotten advice on how to fix it when westfield gage began to lose money because pratt and whitney asked him to lower his charges to them petitioner convinced pratt and whitney to give westfield gage additional business so that it could again be profitable petitioner took no similar action to try to make his horse activity profitable petitioners contend that petitioner operated his horse racing and breeding activity like the taxpayer did in arwood v commissioner tcmemo_1993_352 we disagree the taxpayer in arwood v commissioner supra had losses from to however he had a written business plan which he adjusted in response to changed circumstances and he consulted and relied on experts for business and financial advice he believed that his horses would be profitable because his horse's half-brother received dollar_figure per breeding and the sire of his horse received dollar_figure per breeding petitioner did not have a written plan or financial analysis of the profit potential of his activity this factor favors respondent -- - the expertise of the taxpayers or their advisers efforts to gain experience and a willingness to follow expert advice are considered in deciding if a taxpayer has a profit objective sec_1_183-2 income_tax regs preparation for an activity by extensive study of its practices or by consultation with experts may indicate that a taxpayer has a profit_motive if the taxpayer follows that advice sec_1_183-2 b income_tax regs petitioners contend that petitioner's self-education and reliance on others show that he had a profit objective we disagree petitioners did not show that petitioner studied successful business and economic practices with respect to breeding and racing horses petitioner used reputable professional horse trainers however they did not advise petitioner how to make a profit the fact that petitioner did not seek advice on the economic aspects of his activity suggests that he lacked a profit_motive see rinehart v commissioner tcmemo_1998_205 horse activity owner employed horse professionals but not for business advice this factor favors respondent taxpayer's time and effort the fact that a taxpayer devotes much time and effort to conducting an activity may indicate that he or she has a profit objective sec_1_183-2 income_tax regs petitioner spent to hours a week on his activity he did not show that a profitable horse activity could be successfully operated by an individual devoting to hours a week on the activity this factor is neutral bxpectation that property used in the activity would appreciate in value a taxpayer may intend despite the lack of profit from current operations that an overall profit will result when appreciation in the value of assets used in the activity is realized 45_tc_261 affd 379_f2d_252 2d cir sec_1_183-2 income_tax regs there is an overall profit if net_earnings and appreciation are sufficient to recoup losses sustained in prior years bessenyey v commissioner supra petitioners contend that petitioner expected his horses to appreciate in value we disagree petitioner did not show that the value of his horses and their offspring would appreciate enough to offset his losses this factor favors respondent taxpayer's success in other activities the fact that a taxpayer has previously engaged in similar activities and made them profitable may show that the taxpayer has a profit objective even though the activity is presently unprofitable sec b income_tax regs petitioner successfully built westfield gage but he did not show how his success with westfield gage relates to his ability to conduct a profitable horse racing and breeding activity this factor favors respondent -- - taxpayer's history of income or losses a history of substantial losses may indicate that the taxpayer did not conduct the activity for profit golanty v commissioner t c pincite sec_1_183-2 income_tax regs a taxpayer may have a profit objective even when the activity has a history of losses bessenyey v commissioner supra pincite losses during the initial stage of an activity do not necessarily indicate that the activity was not conducted for profit engdahl v commissioner t c pincite sec_1 b income_tax regs we have said that the startup phase of a horse breeding activity may be to years engdahl v commissioner supra petitioner lost money in each of the years from to in those years his income totaled dollar_figure and his expenses totaled dollar_figure petitioners contend that we should not give much weight to the fact that petitioner had large losses for a long time because many of his losses were due to unforeseen circumstances we disagree losses due to unforeseen circumstances do not necessarily indicate that a taxpayer lacked a profit objective see phillips v commissioner tcmemo_1997_128 briggs v commissioner tcmemo_1994_125 leonard v commissioner tcmemo_1993_ petitioners contend petitioner would have made a large profit if he had not lost luna rutera as a broodmare however petitioners did not show that petitioner's horse racing and breeding activity would have been profitable if events beyond - - petitioner's control such as the discovery that luna rutera could not give birth had not occurred see 809_f2d_355 7th cir affg tcmemo_1985_523 taxpayer did not show that activity would have been profitable if the unforeseen circumstance had not occurred petitioners contend that this case is like 459_f2d_487 and metcalf v commissioner tcmemo_1963_277 profit_motive found despite years of losses we disagree the taxpayer in patterson had a farm on which he initially tried to build a herd of angus cattle when that activity was unsuccessful he switched to growing tobacco petitioner has not abandoned his horse racing and breeding activity the taxpayers in metcalf operated a commercial dairy to improve milk production the taxpayers tried to develop three different purebred breeds of cattle brown swiss angus and charolais the taxpayers abandoned this attempt when it proved to be unsuccessful petitioner did not abandon his unprofitable activity this factor favors respondent amount of occasional profits if any we should consider the amount of any occasional profits the taxpayer earned from the activity in relation to the amount of losses_incurred the amount of the taxpayer's investment and the value of the assets used in the activity sec_1_183-2 income_tax regs petitioner did not make a profit in any year - - from his horse racing and breeding activity his net losses from the activity were more than dollar_figure million from to a small chance to make a large profit may indicate that a taxpayer has a profit objective sec_1_183-2 income_tax regs landry testified that to percent of those in the horse racing and breeding activity make about dollar_figure million that does not establish that petitioner had a small chance to make a large profit absent evidence showing what other horse operations did to become profitable petitioners contend that a horse that petitioner had bred in bent creek city was worth dollar_figure million petitioners contend that this shows the potential of substantial profit from petitioner's horse activity we disagree landry's estimate of bent creek city's value appears to be inflated he testified that petitioner sold the horse in for dollar_figure this factor favors respondent financial status of the taxpayer substantial income from sources other than the activity especially if the losses generate large tax benefits may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs petitioner concedes that he had a substantial amount of income from westfield gage at all times but he contends that this factor is neutral because most of his losses were direct expenses requiring cash outlays we disagree even if a taxpayer pays expenses out of pocket the potential tax benefits - from treating a hobby as a business may induce a taxpayer who has enough income to invest in that hobby where the taxpayer would not otherwise do so engdahl v commissioner supra pincite this factor favors respondent rlements of personal pleasure the presence of recreational or personal motives in conducting an activity may indicate that the taxpayer is not conducting the activity for profit sec_1_183-2 income_tax regs a taxpayer's enjoyment of an activity does not show that the taxpayer lacks a profit objective if the activity is in fact conducted for profit as shown by other factors 59_tc_312 sec_1_183-2 income_tax regs however if the possibility for profit is small compared to the possibility for gratification the latter possibility may be the primary motivation for the activity 23_tc_90 affd per curiam 227_f2d_779 6th cir petitioners point out that neither petitioner nor his family rode his horses despite this we think petitioner owned horses for years despite losing dollar_figure million because he enjoyed it from petitioners' standpoint this factor is at best neutral conclusion we conclude that petitioner did not operate his horse racing and breeding activity for profit in and -- - cc whether petitioners are liable for the penalty under sec_6662 for negligence respondent determined that petitioners are liable for the accuracy-related_penalty for negligence for and under sec_6662 taxpayers are liable for a penalty equal to percent of the part of the underpayment to which sec_6662 applies sec_6662 sec_6662 applies to an underpayment attributable to negligence sec_6662 negligence includes a failure to make a reasonable attempt to comply with internal revenue laws or to exercise ordinary and reasonable care in preparing a tax_return sec_6662 the accuracy-related_penalty does not apply to any part of an underpayment if the taxpayer shows that he or she had reasonable_cause and acted in good_faith sec_6664 c petitioner employed and relied on a c p a who had represented petitioner in audits by respondent on the issue of whether petitioner operated the horse activity for profit petitioner's c p a believed that petitioners properly deducted petitioner's horse activity expenses petitioner had conducted his horse racing and breeding activity for more than years when respondent audited petitioners in and made no changes we conclude that petitioners are not liable for the accuracy- related penalty for negligence for deducting losses attributable to petitioner's horse racing and breeding activity in and - to reflect the foregoing decision will be entered under rule
